Citation Nr: 1759051	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-41 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the right forearm.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1999 to December 2004.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of entitlement to service connection for a skin disorder of the right forearm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Gastroesophageal reflux disease is attributable to service.

2.  Hemorrhoids are attributable to service.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was incurred during active service.  38 U.S.C. §§ 1101, 1110, 11125103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Hemorrhoids were incurred during active service.  38 U.S.C. §§ 1101, 1110,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, on the issue of whether the Veteran's GERD and hemorrhoids are directly related to service, the evidence is in equipoise.  The Board acknowledges that the VA examiner relied upon the absence of findings of GERD and hemorrhoids, or related symptomatology at discharge from service to find that the Veteran's GERD and hemorrhoids were not related to service.  However, the Board points out that the absence of findings at separation does not necessarily mean that the Veteran does not have a disability.  To this point, the Board also notes that the Veteran's service treatment records reflect that the Veteran was treated on multiple occasions for stomach pain, bloating, blood in his stool, and an acid taste; the date of the onset of the symptoms is 2002.  Likewise, post-service treatment reflects similar complaints and related diagnoses.  

To the extent that the VA examiner relies on the absence of specific findings upon separation examination, despite consistent gastrointestinal complaints, the examiner is incorrect.  In this regard, the Board points out that the Veteran's treating physician, in a September 2010 statement, indicated that the Veteran's current medical conditions of hiatal hernia, duodenitis, gastritis, Helicobacter pylori infection, gastroesophageal reflux disease, and anal fissure are all related to his service.  According to the September 2010 statement, these conditions are all part of the same set of symptoms that the Veteran was treated for in service; these disorders are considered to be part of the same untreated disease process.  

Regarding the VA examiner's finding that the Veteran's GERD and hemorrhoids were unrelated to service, the Board finds this opinion not probative given that the evidence shows treatment for gastrointestinal symptoms and blood in stool in service, and the Veteran has provided competent and credible statements regarding his GERD and hemorrhoid symptoms in and post service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The VA examiner disregarded the Veteran's lay statements of continuity and did not provide a rationale other than a lack of a diagnosis during service or at separation.  

Thus, the most probative evidence of record supports the Veteran's claims for service connection for GERD and hemorrhoids, and entitlement to these benefits is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for hemorrhoids is granted.



REMAND

The VA examination addressing the Veteran's claim for service connection of a skin disorder of the right forearm is insufficient.  The Board observes that the VA examiner stated that the Veteran had a diagnosis of eczema of record, but that there was no current disability.  Additionally, the VA examiner failed to address the significance of the Veteran's exposure to hazardous materials while working as a jet mechanic, including jet fuel.  As such, additional clarification is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   Any remaining, available VA treatment should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

2.  The Veteran should be afforded a VA skin examination to determine the nature and etiology of any skin disorder of the right forearm that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current skin rash of the right forearm and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified skin disorder of the right forearm is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim for service connection in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


